DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 12/19/2019 are as follows:
Claims 1 – 19 are pending.

Abstract
The abstract of the disclosure is objected to because: 
referral to purported merits (last clause of last sentence)  
repeated information from the title (first sentence) 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to because in Figure 2 and Figure 3 the vertical axis is not properly labeled. Examiner suggests adding the physical unit of the value being represented on the vertical axes; Further regarding Figures 2 and 3, the icons representing data points are difficult to differentiate due to their size and density. Examiner suggests using larger, and fewer icons on the charts (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification is objected to because of the following informalities: the last sentence of Paragraph 6 states the background issue inconsistently. It is stated that the conventional temperature-controlled loop heat pipe exceeds the capabilities of the remote sensing cameras, and is thus a bottle neck factor in technological advancement. However it cannot both exceed the capabilities of the load and at the same time be a bottle neck. The rest of the sentence explains how the increase in heating power of CCD devices combined with the increased quantity of CCD devices demands more spacecraft resources  -  such as thermal control power and physical space and weight (of the cooling system). Appropriate correction is required.
The title makes an indefinite claim to be “energy-saving” and is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Neither the Specification nor the Claims define what “b” is in the control equation. If it is a variable, then it must be stated what it represents. If it is a tunable factor that would be used by system designers, then that must be stated – however 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See MPEP § 2172.01.  The apparatus described has only a single volume of working medium, thus the flow channels cannot be independent of each other, since they are in the same fluid system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

Claims 1, 2, and 10 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0138830) in view of Hoang (US2013/0306278). 
Regarding Claim 1,  Yu teaches a loop heat pipe apparatus (Fig 7), comprising a capillary pump assembly (element 2, named “first evaporator section”, but described in paragraph 14 as containing a capillary body) and an evaporation unit assembly (element 4, “second evaporator section”), wherein the apparatus further comprises at least one heat exchanger (element 64, “first condenser pipe”) arranged between the capillary pump assembly and the evaporation unit assembly (arrangement shown in Fig. 7).
Yu fails to teach the at least one heat exchanger is configured to heat a circulating working medium that is about to enter the evaporation unit assembly by using heat of the circulating working medium itself in a loop heat pipe. 
However, Hoang teaches a capillary pumped loop heat pipe apparatus (element 10) with a heat exchanger (element 5, thermal strap) configured to heat a circulating working medium that is about to enter the evaporation unit assembly (element 7 shows the liquid conduit transporting the working medium from the condenser to the evaporator unit, elements 3 and 4) by using the heat of the circulating working medium itself (see conductive thermal communication from vapor line to liquid line via the thermal strap) in a loop heat pipe. When Hoang is combined with Yu by placing a thermal strap between the liquid line (Yu, 66) and the vapor line (Yu, 82), the resulting combination is a loop heat pipe with a heat exchanger arranged between the capillary pump and the evaporation unit configured to heat the working medium about to enter the evaporation unit assembly by using the heat of the circulating working medium itself. 

Regarding Claim 2, Yu as modified by Hoang teach the evaporation unit assembly (Yu, 4) comprises a preheater (Hoang, attached to element 8) and at least one evaporation unit (Yu, 4), the preheater is configured to heat the circulating working medium passing by the preheater to a vapor- liquid two-phase state (Hoang, element 8, two-phase state shown by cross hatching), and the at least one evaporation unit is configured to cool a heat source (Hoang, claim 1), and the circulating working medium flows through the preheater after flowing through the heat exchanger (Hoang, element 5), and then enters the at least one evaporation unit (Yu, 4). Since the system of the present invention has the evaporator assembly separated from the capillary pump assembly, it would have been obvious to one of ordinary skill in the art at the time of filing to position a preheater immediately before the evaporation units of Yu to bring the working medium close to a two phase condition to allow for maximum latent heat absorption. Additionally, it is known in the art that a preheater is needed upstream of the evaporator to prime the evaporator and allow the system to function.
Regarding Claim 10, Hoang teaches a system comprising a drive heating circuit (paragraph 9) arranged on the evaporator of the capillary pump assembly (Figure 1) and configured to maintain or accelerate flow of the working medium in the loop heat pipe (paragraph 9). It is known in the art that thermal input to the capillary pump assembly is what provides motive force to the system, by way of evaporating the liquid saturating the wick. In the case of the present invention, the thermal load intended to be cooled by the loop heat pipe is not 
 Regarding Claim 11, Hoang teaches the drive heating circuit (Paragraph 23) configured to maintain the flow of the working medium in the loop heat pipe when the apparatus is in a standby state. The heat source shown in Hoang, fig. 1 is analogous to the drive heater in that it provides the thermal input to the wick of the capillary pump necessary for operation. 
Yu as modified by Hoang fails to teach comprises a first drive heating circuit and a second drive heating circuit, the second drive heating circuit is configured to work with the first drive heating circuit to accelerate the flow of the circulating working medium after starting up and to stop working after the apparatus shifts from a power-on state to the standby state for a certain period of time. 
However, both startup and standby are well known operating modes and are commonplace in loop heat pipe designs. In the system described in the specification of the present application there must be a minimum of two heat powers: one to provide the heat necessary to create capillary action, and another for initiating system operation from a standby condition. Furthermore, examiner takes official notice that multi-stage heating control is a common mechanism for improving efficiency, reducing power consumption, and effecting fine control of thermal parameters.
Therefore, in view Hoang’s and Yu’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to use the multi-stage heater configuration in the 
Regarding Claims 12 and 13, Yu as modified by Hoang fails to teach the first drive heating circuit has a temperature control power of 28W to 32W, and the second drive heating circuit has a temperature control power of 58W to 62W. However, it is known in the art that loop heat pipes generally utilize startup heater power ranges from 30 W to 75 W (Butler, Pg. 3). MPEP §2144.05(II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum range … by routine experimentation.” 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use routine optimization to identify ideal operating ranges of the multi-stage heating arrangement through experimentation.
Regarding Claim 14, Yu discloses a radiator (condensers 64 and 84), wherein the circulating working medium flows out of the evaporation unit assembly (element 4) and then enters the capillary pump assembly (element 2) through the radiator (condensers 64 and 84), and then enters the evaporation unit assembly (element 4) through the radiator (condensers 64 and 84) after flowing out of the capillary pump assembly (element 2). 
Regarding Claim 15, Yu discloses a first flow channel (element 84) and a second flow channel (element 64) which are adjacent to each other and independent of each other are provided inside the radiator (elements 64 and 84); the first flow channel has an inlet in communication with an outlet of the evaporation unit assembly (element 4), and an outlet in communication with an inlet of the capillary pump assembly (element 2); and the second flow channel has an inlet in communication with an outlet of the capillary pump assembly (element 2), and an outlet in communication with an inlet of the evaporation unit assembly (element 4)
Regarding Claim 16, Yu as modified by Hoang teaches a first working medium flow channel (Yu, element 66) and a second working medium flow channel (Yu, element 82) which are adjacent to each other and independent of each other are provided inside the heat exchanger (Hoang, element 5). 
Regarding Claim 17, Yu as modified by Hoang teaches a first heat exchanger (Hoang’s thermal strap, element 5), wherein an inlet of the first working medium flow channel of the first heat exchanger is in communication with the outlet of the evaporation unit assembly (Yu, element 4), an outlet of the first working medium flow channel of the first heat exchanger is in communication with an inlet of the first flow channel of the radiator (Yu, element 84), an outlet of the first flow channel of the radiator (Yu, element 86) is in communication with the inlet of the capillary pump assembly (Yu, element 2), the outlet of the capillary pump assembly is in communication with an inlet of the second flow channel (Yu, element 66) of the first heat exchanger (Hoang, element 5) and an outlet of the second flow channel of the first heat exchanger is in communication with the inlet of the evaporation unit assembly.
Yu as modified by Hoang fails to teach a second heat exchanger, and the outlet of the capillary pump assembly is in communication with an inlet of the first working medium flow channel of the second heat exchanger, and an outlet of the first working medium flow channel of the second heat exchanger is in communication with an inlet of the second flow channel of the radiator, an outlet of the second flow channel of the radiator is in communication with an inlet of the second flow channel of the second heat exchanger, an outlet of the second flow channel of the second heat exchanger is in communication with an inlet of the second flow channel of the first heat exchanger. However, Hoang teaches that it is beneficial to provide thermal straps 
Therefore, in view of Hoang’s further teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to use the thermal strap of Hoang in the system of Yu as modified by Hoang to create said second heat exchanger, thereby reducing required heater power (Hoang, paragraph 20) and increasing system efficiency.
Regarding Claim 18, Hoang teaches a temperature control heating circuit arranged in the liquid reservoir (elements 8 and 9) in the capillary 6 33282894.1pump assembly (elements 3 and 4) and configured to heat the liquid reservoir to keep a temperature of the liquid reservoir constant (paragraph 20). 
Regarding Claim 19, Hoang teaches use in aerospace (paragraph 3). Hoang fails to teach use in optical remote sensors. However the utilization of loop heat pipes to cool solid-state semiconductor devices is well known in the art, and it would have been obvious to a person having ordinary skill in the art to implement a high efficiency loop heat pipe apparatus in a an aerospace optical remote applications.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Claims 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0138830) in view of Hoang (US2013/0306278), and further in view of Mishkinis (US 2016/0047605). 
Regarding Claim 3, Yu as modified by Hoang teaches the preheater comprising a preheater body (Hoang element 8).
Yu as modified by Hoang is silent on a preheating heating circuit, the preheating heating circuit is arranged outside the preheater body, and is configured to determine a heating power according to a temperature of the circulating working medium entering the preheater body and to heat the circulating working medium passing by to the vapor-liquid two-phase state. 
However, Mishkinis discloses a thermal control system for use in capillary pumped loop heat pipes which comprises a preheating circuit (27, 28, 29, and 30), the preheating heating circuit is arranged outside the preheater body (Fig. 1a), and is configured to determine heating power according to a temperature of the circulating working medium entering the preheater body and to heat the circulating working medium passing by to the vapor-liquid two-phase state (Abstract). When the controller, conductor, and temperature sensors of Mishkinis are combined with the device of Yu in view of Hoang, the result is a heating circuit with the essential components needed to control an electrical heater. The existence of these components is implied by Hoang in paragraph 6, and the heater is explicitly shown (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the controller, conductor, and temperature sensors of Mishkinis with the device of Yu in view of Hoang in order to effect control over the loop heat pipe preheater to heat the circulating working medium to a two-phase state, allowing the loop heat pipe to function. 
Regarding Claim 4, Yu as modified by Hoang, and further in view of Mishkinis teaches a preheating heating circuit (Mishkinis, 27-30) comprises a controller (Mishkinis, 28) and a temperature measuring element (Mishkinis, 27), and further comprises a temperature measuring element is configured to measure a temperature of the circulating working medium entering the 
Yu as modified by Hoang, further in view of Mishkinis fails to explicitly teach a first stage heating circuit, a second stage heating circuit and a third stage heating circuit which have different powers. However, the control system disclosed by Mishkinis allows for heater power to be controlled based on system conditions (abstract) and is thus variable in nature. The decision to divide the heater power into three discreet bands is an arbitrary choice, and does not have any novel effects that cannot also be produced with a variable power heater. Furthermore, multi-stage heating control is a common mechanism for improving efficiency, reducing power consumption, and effecting fine control over thermal parameters. It would have been obvious to one of ordinary skill in the art at the time of filing, to add more heating stages, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Therefore, in view of Mishkinis’s further teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to use the multi-stage heater configuration in the system of Yu as modified Hoang to effect rapid temperature changes and fine control of the working medium temperature.
Regarding Claims 5, 6, and 7, Yu as modified by Hoang and further in view of Mishkinis fails to teach the heating power of the first stage heating circuit is 3W to 7W, the heating power of the second stage heating circuit is 8W to 12W, and the heating power of the third stage heating circuit is 13W to 17W. 
  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0138830) in view of Hoang (US2013/0306278), and in view of Mishkinis (US 2016/0047605), and further in view of Santiago (US 2003/0085024).
Regarding Claim 8, Hoang teaches the preheating heating circuit (paragraph 20) comprises a heating unit (element 8), a controller (paragraph 20), temperature measuring elements (paragraph 48), the temperature measuring elements are respectively configured to measure a temperature of the circulating working medium in a liquid reservoir of the capillary pump assembly (paragraph 20) and a temperature of the circulating working medium entering the preheater, and the controller (paragraph 48) is configured to determine a heating power of the heating unit according to the flow rate measured by the flowmeter and the temperatures measured by the temperature measuring elements, to allow the heating unit to heat the circulating working medium passing by to the vapor-liquid two-phase state (operation described in paragraph 20, and two phase state shown in Fig. 1).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to place temperature and flow sensors in the desired location to monitor the parameters of the heat pipe, thereby enabling efficient control of the system. 
	Regarding Claim 9, Hoang teaches the controller is configured to determine the heating power (paragraph 48).
Hoang fails to teach according to a following equation: F = (T1 – T2) * Q * a + b 433282894.1wherein T1 indicates the temperature of the circulating working medium in the liquid reservoir, and a unit of T1 is Celsius; T2 indicates the temperature of the circulating working medium entering the preheater, and a unit of T2 is Celsius; Q indicates a mass flow rate of the circulating working medium in the loop heat pipe, and a unit of Q is g/s; a indicates a constant pressure specific heat of the circulating working medium, and the unit of a is KJ/(kg Celsius); and a value of b is 1 to 3, and a unit of b is W. However, said control equation is a simplified steady-flow thermal energy equation well known in the art and is an established fundamental thermodynamic relationship. The common form is                         
                            q
                            =
                             
                            
                                
                                    m
                                
                                ˙
                            
                            
                                
                                    c
                                
                                
                                    p
                                
                            
                            ∆
                            T
                        
                     where q is the thermal energy,                         
                            
                                
                                    m
                                
                                ˙
                            
                        
                     is the mass flowrate of the working medium,                         
                            
                                
                                    c
                                
                                
                                    p
                                
                            
                        
                     is the isobaric specific heat of the working medium, and                         
                            ∆
                            T
                        
                     is the temperature difference across the component under analysis. This is an obvious starting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for other relevant prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianyang Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHRISTOPHER C PILLOW/Examiner, Art Unit 4184                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763